Citation Nr: 1506418	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  05-31 116	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for right ear hearing loss, rated as 10 percent disabling prior to April 16, 2008, and 30 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran (also referred to herein as 'appellant') had active service from July 1959 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board recognizes that the Veteran's representative submitted a brief in support of this claim in January 2015, which is located in the paperless, electronic Veterans Benefit Management System (VBMS).  However, a review of the entire record clearly shows that the Veteran withdrew his appeal in May 2008.  Moreover, the RO has not taken any action to indicate to the Veteran that this issue has remained on appeal.  In this regard, after the withdrawal, no further supplemental statement of the case was issued.  The facts of this case are clearly distinguished from the United States Court of Appeals for Veterans Claims (Court)'s holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), because in this appeal the Veteran was not mislead by actions on the part of VA into believing that this this issue was still on appeal following is withdrawal in May 2008.  

The Veteran's VBMS record does not contain any additional documents besides the January 2015 brief.  Further, a review of the electronic, paperless Virtual VA claims processing system reveals documents that are either duplicative of records in the paper claims file or not pertinent to the issue on appeal.  


FINDING OF FACT

On May 22, 2008, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal by indicating that a recent rating decision granting an increased rating for his bilateral hearing loss satisfied his appeal.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a May 22, 2008 statement, the appellant withdrew this appeal indicating that a recent April 2008 rating decision granting an increased rating for his bilateral hearing loss satisfied his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


